REID, Judge.
This is a suit filed by petitioner against defendant L. L. James and his insurer, Hartford Accident and Indemnity Company for money expended by Southern Farm Bureau Casualty Insurance Company in payment of damages to Warren C. Holden and J. C. Broussard, passengers in the Roberts vehicle claiming the payments were mistakenly made by petitioners to these third parties who were injured in an automobile accident.
The case was consolidated for trial with the suit entitled Davis v. Roberts, No. 6006. La.App. 159 So.2d 511 on the docket of this Court.
Since in the companion case of Davis v. Roberts, No. 6006 we rejected plaintiff Davis’ demands against defendant L. L. James and Hartford Accident Indemnity *870Company, the liability of defendants in this case is disposed of.
Therefore, for the reasons assigned in the suit entitled Davis v. Roberts, No. 6006 the judgment of the Lower Court is hereby rejected and judgment rendered in favor of L. L. James and his Insurer, Hartford Accident & Indemnity Company dismissing this suit.
All costs of the original suit, plus cost of appeal to be paid by plaintiff-appellees.
Reversed and rendered.